Geice, Justice.
1. In view of the evidence tending to prove completion of the crime of rape, omission to charge the jury, in the absence of a request, on assault and battery was no cause for the grant of a new trial. Gorman v. State, 183 Ga. 307 (188 S. E. 455).
2. Where the evidence áhows that -a rape had been actually committed, and there is nothing to show that the prisoner stopped short of the consummation of the crime, it is not incumbent on the court to charge, without a written request to do so, on the minor offense of an assault with intent to rape. Berry v. State, 87 Ga. 579 (13 S. E. 690); Johnson v. State, 73 Ga. 107 (2); Lewis v. State, 156 Ga. 862 (120 S. E. 124).
*29No. 12789.
April 11, 1939.
J. J. E. Anderson, PI. H. Eurrence, and P. M. Anderson, for plaintiff in error.
Ellis G. Arnall, attorney-general, Ralph Dawsón, solicitor-general, E. J. Glower, H. E. Smith, and J. P. Dulces, contra.
3. Tlie credit to be given the testimony of a witness where impeached for general bad character shall be for the jury to determine. Code, § 38-1806. The word “impeached” as thus used means “attacked” or “assailed.” Smith v. State, 109 Ga. 479 (2) (35 S. E. 59); Mitchell v. State, 110 Ga. 272 (34 S. E. 576); Ector v. State, 120 Ga. 543 (48 S. E. 315).
4. An examination of the record discloses that the evidence was sufficient to prove every essential element of the crime charged in the indictment.
5. The grounds of the motion for new trial being without merit, this court will not reverse the judgment overruling the motion when the evidence is sufficient to support the verdict.

Judgment affirmed.


All the Justices concur.